Exhibit 10.13 NORTH CAROLINA A&T STATE UNIVERSITYMATERIALS MONITORING TECHNOLOGIES, INC.LICENSE AGREEMENT This Agreement is made by and between North Carolina A&T State (hereinafter referred to as “NCAT”), a constituent institution of the University of North Carolina System and an educational institution organized under the laws of North Carolina, and having its principal office at 1601 East Market Street, Greensboro, North Carolina 27411, and Materials Monitoring Technologies, Inc. (“hereinafter referred to as “LICENSEE”), a corporation having its principal place of business at 2109 Palm Avenue, Tampa, Florida
